JUSTICE HOOD,
concurring in the judgment.
124 While I agree that the trial court ultimately, erred by suppressing N.AS.'s statements to the School Resource Officer (S.R.O.), I respectfully reject the majority's conclusion that N.A.S. was not in "custody" under Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966), and J.D.B. *293v. North Carolina, - U.S. -, 131 S.Ct. 2394, 180 LEd.2d 310 (2011). Because N.A.S. validly waived his Miranda rights and spoke voluntarily, I nonetheless concur in the court's judgment. I write separately to explain why.
I. Facts
T 25 The principal interrupted 18-year-old N.AS.'s seventh-grade class. He removed him from the auditorium and escorted him to a ten-foot-by-twelve-foot room, where his father and uncle waited with the assistant principal.
T26 NAS. looked "really seared, really afraid" when he entered. He was seated too far from his father and uncle even to whisper with them; he had no chance to talk to his family members before questioning began. The assistant principal told N.A.S. that he was in trouble and that the accusations were "serious."
{27 The principal left the office and returned with the S.R.O., a man six feet, four inches tall who wore a uniform, a badge, a gun, and handcuffs. They closed the door. The S.R.O. recognized NAS. from special education classes and thus knew his grade and approximate age.1 The principal and the S.R.O. remained standing in the middle of the small room, between N.A.S. and the door. The S.R.O. stayed "right ... by" N.A.S. with his hands on his hips. The uncle described his demeanor as "real serious" and his physical presence as "big."
1 28 No one told N.A.S. that he was free to leave.
129 The S.R.O. began by reading N.A.S. his Miranda rights from a card. According to the officer, N.A.S. and his father appeared to understand N.A.S.'s rights and agreed to talk with him.
30 The S.R.O. repeated that the charges against N.A.S. were very serious and could affect the rest of his life. He then asked him what had happened with the girls, NAS. was "very overwhelmed" and "seared" because he "didn't know what [he] was getting [himjself into." He denied improperly touching the girls.
131 Five or ten minutes into the interrogation, the S.R.O. received a phone call. When he hung up, he told the group that N.A.S. would not be going home that night because he was going to "P.Y.C."-Pueblo Youth Services Center. N.A.S. immediately started erying.
T32 The S.R.O. told NAS. that he was not free to leave, then handcuffed him, arrested him, and transported him to P.Y.C.
II. Analysis
33 The majority concludes that this encounter "cannot be deemed custodial interrogation." Maj. op. 118. I disagree.
A. A New Lens for Juvenile Custody
¶ 34 The Fifth Amendment requires that police advise criminal suspects of their constitutional rights before custodial interrogation. Miranda, 384 U.S. at 471, 86 S.Ct. 1602; People v. Knedler, 2014 CO 28, ¶ 10, 329 P.3d 242. In evaluating whether a juvenile suspect is in custody under Miranda, the ultimate inquiry remains whether there was a formal arrest or restraint of freedom to the degree associated with formal arrest. J.D.B., 131 S.Ct. at 2402.
135 And yes, as the majority notes, we long ago held that a juvenile's age should be a factor in evaluating whether there is custodial interrogation. In re Interest of R.A., 937 P.2d 731, 737 (Colo.1997) ("Age is a factor to consider in determining if a juvenile is in custody...."). Thus, we have been part of the growing "'judicial recognition' that children cannot be viewed simply as miniature adults." J.D.B., 131 S.Ct. at 2404 (quoting Eddings v. Oklahoma, 455 U.S. 104, 115-16, 102 S.Ct. 869, 71 L.Ed.2d 1 (1982).
136 As I read J.D.B., however, the analysis of whether a juvenile is in custody under Miranda has changed even more fundamentally. Rather than age simply being a factor *294(in the sense that duration of interrogation is a factor), we must now consider how a "reasonable child" would perceive the situation. Id. at 2408. In other words, instead of imagining a "reasonable person" in the juvenile's situation, such cireamstances "must be evaluated through the lens of a reasonable juvenile." 2
{87 This is new. In evaluating whether a significant change in the law has occurred, we need look no further than the dissent in J.D.B. Justice Alito described the holding as possibly inviting a "fundamental transformation" and an "extreme makeover" of the Mi-ramda custody test. Id. at 2409-10 (Alito, J., dissenting)3
138 The facts in J.D.B. are also instrue-tive. There, a uniformed police officer interrupted 13-year-old J.D.B. in his social studies class, removed him from the classroom, and took him to a school conference room, where two police officers questioned him behind a closed door in the presence of the assistant principal and another school administrator. Id. at 2399 (majority opinion). The officers never informed J.D.B. that he was free to leave, nor did they give him the opportunity to speak with his guardian. Id. J.D.B.' s statements were later offered against him in court, after the trial court denied a motion to suppress. Id. at 2400. The Supreme Court reversed the trial court's order because it failed to take J.D.B.'s age into account. Id. at 2408.
39 Admittedly, J.D.B.'s guardian was not present and the interrogation lasted some 30-45 minutes; for those reasons, the case is factually distinguishable. But many of the circumstances that animated the Supreme Court's "reasonable child" proclamation are present here too.
B. N.A.S. Was in Custody
$40 The salient features of N.AS!'s schoolhouse interrogation are much the same as those in J.D.B.'s case, right down to his age. Here, the encounter occurred at school in a small, closed room; a uniformed police officer and the two school officials were present; the officer and the principal stood during the interrogation; N.A.S. did not have an opportunity to speak to a parent or legal guardian alone (although his father and uncle were also in the room); the officer did not tell N.A.S. that he was free to leave; the officer warned N.A.S. that the charges were very serious and could affect the rest of his life; the officer's tone and demeanor were serious; and the mood was somber and intimidating, especially for a 13-year-old child.
T41 Furthermore, schoolhouse interrogation may serve to amplify, rather than ease, a sense of restraint for a student "whose presence at school is compulsory and whose disobedience at school is cause for disciplinary action." J.D.B., 131 S.Ct. at 2405. The *295schoolhouse setting inherently curtails a child's freedom of movement. While arguably less restrictive than questioning at a police station, schoolhouse interrogation is far more custodial in nature than questioning a child at his house or over the phone. See People v. Howard, 92 P.3d 445, 452 (Colo.2004) (holding that a 17-year-old questioned by an officer in the driveway outside of his home was not in custody); In re Interest of J.C., 844 P2d 1185, 1189-90 (Colo.1993) (holding that a juvenile questioned by an officer over the phone was not in custody).
142 The majority emphasizes that the principal, not the S.R.O., summoned N.AS. from the school auditorium. Maj. op. 1 18. That is true, but it does nothing to alter the fact that the S.R.0. subsequently acted in concert with school officials in conducting the interview. Also, that it was the principal-the school's top authority figure-who removed N.A.S. from class (and not the S.R.0.) hardly lessens the compulsory nature of N.AS' s attendance at the interrogation. Nor does the presence of the school administrators somehow diminish the S.R.O.' s domination of the atmosphere. What reasonable child would feel less constrained because more authority figures, his principal and assistant principal, joined the S.R.O. to tell him just how much trouble he was in?
1148 The majority cites People v. Robledo, 832 P.2d 249 (Colo.1992), for the proposition that civilians can place a suspect in eustody only when they act as "agents of the state." Maj. op. 1 13 n. 7. In Robledo, we affirmed a trial court's conclusion that a counselor/client manager at a juvenile detention facility was acting as an agent of law enforcement when he conducted custodial interrogation of a juvenile murder suspect. To the extent that the majority implicitly seeks to distinguish the counselor/client manager from the school officials here, it will find no quarrel from me. I agree that these school officials acting alone did not, and indeed could not on these facts, place N.A.S. in custody. This distinetion between civilians and law enforcement is irrelevant, however, because N.A.S. was in custody as a result of the cireumstances surrounding the interrogation in the assistant principal's office, including the fact that the S.R.O. was in the closed room playing an active role in the interrogation.
1 44 Consequently, the majority's reliance on In re Navajo County Juvenile Action No. JV91000058, 901 P.2d 1247, 1249 (Ariz.Ct.App.1995), and In re Corey L., 208 Cal.App.3d 1020, 250 Cal.Rptr. 359, 361 (1988), is misplaced. See maj. op. 1 13 n. 7. In both cases, school principals elicited incriminating statements from juveniles without law enforcement present. That is not what happened here. As the majority acknowledges, id. at 18, the S.R.O. entered the office and closed the door behind him before asking N.A.S. what happened.
45 Recently, the Supreme Court of Kentucky relied on J.D.B. in holding that the mere presence of an S.R.0., acting quietly in tandem with the principal, rendered custodial a schoolhouse interview of a juvenile behind closed doors:
The presence of law enforcement in schools on a daily basis serves notice that crimes will be charged for conduct the officer believes violates the law. This is not inappropriate, but it does change the nature of questioning a child for school discipline purposes to an improper police interrogation absent constitutional safeguards.
Administering school discipline does not require the participation of law-enforcement. Administering the law does.
Consequently, a proper balance is struck if school officials may question freely for school discipline and safety purposes, but any statement obtained may not be used against a student as a basis for a criminal charge when law enforcement is involved or if the principal is working in concert with law enforcement in obtaining incriminating statements, unless the student is given the Miranda warnings and makes a knowing, voluntary statement after the warnings have been given.
N.C. v. Commonwealth, 396 S.W.3d 852, 864-65 (Ky.), cert. denied, - U.S. -, 134 S.Ct. 303, 187 L.Ed.2d 154 (2013). I need not go as far to resolve this case (because here the S.R.O. actively participated in the interrogation), but I agree that custody may *296arise when school officials work in concert with law enforcement.
{ 46 The majority is also concerned that "a finding of custody in this case would virtually compel a similar finding in any school situation where a police officer questions a student behind a closed door." Maj. op. 1 14 (emphasis in original). If the juvenile is 13 years old, and uniformed law enforcement plays an active role in interrogating that child in a small, closed room, that may be true. But as the child gets closer to the age of majority, the analysis may change. While this more idiosyneratic approach runs counter to traditional Mirando analysis, it is nonetheless what J.D.B. compels. See J.D.B., 131 S.Ct. at 2407 ("[O)fficers and judges need no imaginative powers, knowledge of developmental psychology, training in cognitive science, or expertise in social and cultural anthropology to account for a child's age. They simply need the common sense to know that a 7-year-old is not a 18-year-old and neither is an adult."); see also id. at 2408 ("[EJvents that 'would leave a man cold and unimpressed can overawe and overwhelm a lad in his early teens'" (quoting Haley v. Ohio, 332 U.S. 596, 599, 68 S.Ct. 302, 92 L.Ed. 224 (1948) (plurality opinion)).
T47 Moreover, I am not persuaded that the majority's slippery slope argument should militate against finding custody. If anything, I believe we should be more alarmed that finding no custody deprives the juvenile of the statutory protections of seetion 19-2-511(1), C.R.S. (2013)4 Based on the majority's holding today, there was no obligation for law enforeement to contact a parent or legal guardian before interrogating N.AS. about what they termed a "serious" criminal offense. See Howard, 92 P.3d at 451 (section 19-2-511(1) protects only those juveniles that are in Miranda custody).
{48 The majority rightly notes that the trial court blurred the custody standard when it focused on whether N.A.S. felt "free to leave," an error we have corrected many times. See, eg., People v. Begay, 2014 CO 41, ¶ 15, 325 P.3d 1026 (discussing the distinction between custody under the Fifth Amendment and seizure under the Fourth Amendment).
49 That said, the trial court did start by framing the issue as whether N.A.S. "would have considered himself deprived of his freedom of action in a significant way ... such as to make it a custodial interrogation." (Emphasis added.) This echoes the Supreme Court's original words in Miranda: "To summarize, we hold that when an individual is taken into custody or otherwise deprived of his freedom by the authorities in any significant way and is subjected to questioning, the privilege against self-incrimination is jeopardized." 384 U.S. at 478, 86 S.Ct. 1602 (emphasis added).
T 50 The trial court also took stock of the juvenile's "age and the cireumstances under which the proceeding took place." Importantly, the court described the cireumstances on which it relied: the door was closed; the police officer was present, as were the principal and the assistant principal; and the conversation started by warning N.A.S. that the matter was very serious.
{51 "Review[ing] the legal effect of those facts de novo," as the majority does, maj. op. T 5, I agree with the trial court that N.A.S. was in custody. The child's approximate age was known to the S.R.O. at the time of police questioning or would have been objectively apparent to a reasonable officer, based on the middle school setting and the S.R.O.'s familiarity with N.A.S. Viewed from the perspective of a reasonable 13-year-old child, the S.R.O. restrained NAS s freedom of *297action to a degree commensurate with formal arrest.
C. The Waiver Was Valid
T52 Because I would find custody, I address the additional issue of whether N.A.S!' s waiver of his Miranda rights was valid. In my view, it was.
153 The validity of a Mirando waiver turns on two elements: whether the waiver was free from governmental coercion, and whether it was knowingly and intelligently made with full awareness of the right and the consequences of relinquishing it. Knedier, 110. A Miranda waiver is considered voluntary unless coercive governmental conduct played a "significant role" in inducing the defendant to make the confession or statement. People v. Ferguson, 227 P.3d 510, 513 (Colo.2010).
154 In determining whether a suspect knowingly and intelligently waived his Miranda rights, courts must consider "the defendant's age, experience, education, background, and intelligence." People v. Kaiser, 32 P.3d 480, 484 (Colo.2001); see also People v. Cunningham, 678 P.2d 1058, 1060-61 (Colo.App.1983) (a juvenile's waiver, like an adult's, is subject to a totality-of-the-cireum-stances analysis).
55 Here, the officer recited the Miranda rights from a card, and N.A.S. and his father appeared to understand them. Neither asked any questions about those rights. N.AS. testified that he remembered the S.R.O0. asking whether, having his rights in mind, he wished to speak with him. According to the S.R.O., N.A.S. and his father orally agreed to answer his questions.5
156 In evaluating the validity of this waiver, it is significant that N.A.S.' s father was present. One purpose of section 19-2-511 is to "provide[ ] a juvenile with parental guidance during a custodial interrogation to ensure that any waiver of a juvenile's constitutional rights will be made knowingly and intelligently." People v. Lehmkuhl, 117 P.3d 98, 102 (Colo.App.2004) (examining the statutory parental presence requirement for custodial interrogation in addressing the vol-untariness of a juvenile's consent to a war-rantless search). When there is a finding of custody, we can have greater confidence that any subsequent waiver will be knowing, intelligent, and voluntary, because the statute requires an adult allied with the child to be present to ensure as much. In this case, the majority implicitly concludes that this statutory parental presence requirement did not apply. All the same, the father and uncle were there. Their presence did little to mitigate the sense of custody a reasonable 13-year-old child would perceive under these cireumstances, but it serves to legitimize what otherwise would have been at best a highly questionable relinquishment of rights.
157 Additionally, N.A.S. offered no evidence of unduly coercive behavior on the part of the S.R.O., nor did the court find any. Because there is no evidence that any overreaching by law enforcement played a significant role in N.A.S.'s statements, his waiver was voluntary.
{58 Therefore, I would conclude N.A.S. validly waived his Miranda rights.
III. Conclusion
1 59 Because N.A.S. validly waived his Miranda rights and because I agree that no coercive conduct rendered his statements involuntary, I respectfully concur in the court's judgment that the trial court erred in suppressing N.A.S.' s statements.
I am authorized to state that JUSTICE HOBBS joins in the concurrence in the judgment.

. NAS. had an Individualized Education Plan (LE.P.) for special education because he struggled in math and language arts. He spent 20% of his school day in special education classes and the rest in the regular classroom, where he received preferential seating near the board and frequent checks for understanding of written and oral material.


. Marsha L. Levick & Elizabeth-Ann Tierney, The United States Supreme Court Adopts a Reasonable Juvenile Standard in J.D.B. v. North Carolina for Purposes of the Miranda Custody Analysis: Can a More Reasoned Justice System for Juveniles Be Far Behind?, 47 Harv. C.R-C.L. L.Rev. 501, 503 (2012); accord Sturm v. Superintendent of Indian River Juvenile Corr. Facility, 514 Fed.Appx. 618, 624 (6th Cir.), cert. denied, - U.S. -, 134 S.Ct. 96, 187 L.Ed.2d 72 (2013) (applying "reasonable juvenile" standard); In re T.W., 2012 -Ohio- 2361 at ¶¶ 28-29, 2012 WL 1925656 (Ohio Ct.App.) (same); In re C.M.A., No. 03-12-00080-CV, 2013 WL 3481517, at *4 (Tex.App. July 2, 2013) (applying "reasonable child of the same age" standard).


. J.D.B. is part of the Court's trend toward observing that "criminal procedure laws that fail to take defendants' youthfulness into account at all would be flawed." Graham v. Florida, 560 U.S. 48, 76, 130 S.Ct. 2011, 176 L.Ed.2d 825 (2010). In 2005, the Court abolished the death penalty for juveniles, reasoning that children's " 'lack of maturity and ... underdeveloped sense of responsibility," " coupled with their vulnerability to outside influences, make it impossible to reliably classify them among the worst offenders. Roper v. Simmons, 543 U.S. 551, 569, 125 S.Ct. 1183, 161 L.Ed.2d 1 (2005) (quoting Johnson v. Texas, 509 U.S. 350, 367, 113 S.Ct. 2658, 125 L.Ed.2d 290 (1993)). Extending its logic that children require a different degree of constitutional protection than adults, the Court likewise banned mandatory sentences of life without parole for juveniles. Miller v. Alabama, - U.S. -, 132 S.Ct. 2455, 2475, 183 L.Ed.2d 407 (2012) (homicide); Graham, 560 U.S. at 82, 130 S.Ct. 2011 {nonhomicide crimes). In Grakam, the Court noted that developments in brain science demonstrate "fundamental differences between juvenile and adult minds," and "the features that distinguish juveniles from adults also put them at a significant disadvantage in criminal proceedings." 560 U.S. at 68, 78, 130 S.Ct. 2011.


. Section 19-2-511(1) states in full:
No statements or admissions of a juvenile made as a result of the custodial interrogation of such juvenile by a law enforcement official concerning delinquent acts alleged to have been committed by the juvenile shall be admissible in evidence against such juvenile unless a parent, guardian, or legal or physical custodian of the juvenile was present at such interrogation and the juvenile and his or her parent, guardian, or legal or physical custodian were advised of the juvenile's right to remain silent and that any statements made may be used against him or her in a court of law, of his or her right to the presence of an attorney during such interrogation, and of his or her right to have counsel appointed if he or she so requests at the time of the interrogation....
(Emphasis added.)


. The S.R.O. did not present them with a written waiver, nor did they have the chance to see Miranda warnings in writing. The S.R.O. testified that his standard practice with juveniles is to administer the warnings with a written form and secure the waiver with both the juvenile's and the guardian's signatures. Here, he did not. Although the use of a written waiver is the better practice, the absence of a written, or even oral, statement of waiver does not necessarily require suppressing a defendant's statements. People v. Ferran, 196 Colo. 513, 515, 591 P.2d 1013, 1014 (1978); accord In re Interest of J.L.M., 8 P.3d 435, 438 (Colo.1999).